Lucas County, No. L-95-034. This cause is pending before the court on the certification of conflict by the Court of Appeals for Lucas County. On February 14,1996, this case was consolidated with Supreme Court case No. 95-2509, Thompson, Admx., etc., et al. v. Utomo et al. for purposes of briefing. On April 9, 1996, Supreme Court case No. 95-2509 was dismissed on joint application of the parties.
IT IS ORDERED by the court that the parties show cause, within ten days from the date of this entry, why this cause should not be dismissed.